          Case 1:18-cv-05653-AJN Document 70 Filed 05/29/20 Page 1 of 1

                                                                                               5/29/20


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Sheldon Herbert, et al.,

                         Plaintiffs,
                                                                    18-cv-5653 (AJN)
                 –v–
                                                                          ORDER
  Go New York Tours, Inc., et al.,

                         Defendants.


ALISON J. NATHAN, District Judge:

       Due to the Court’s calendar, the class action settlement fairness hearing currently

scheduled for June 2, 2020 is hereby adjourned to June 9, 2020 at 3 p.m. The hearing will be

held by teleconference. At 3 p.m. on June 9, 2020, the parties shall call into the Court’s

dedicated conference line at (888) 363-4749, and enter Access Code 919-6964, followed by the

pound (#) key.


       SO ORDERED.


Dated: May 29, 2020
       New York, New York



                                              __________________________________
                                                      ALISON J. NATHAN
                                                    United States District Judge
